Strahan, J.
I concurred in the affirmance of the decree in this case, and also in the order overruling the petition for a rehearing, on grounds somewhat at variance from those stated in the opinion, and which, I think, I ought to indicate briefly. The plaintiffs were not active nor prompt in complaining of those assessments. So far as appears, they remained passive and .indifferent spectators during all the time the city was engaged in assuming liabilities in the construction of the sewer. Had they been prompt in complaining and in averting the action of the city, before the liabilities were incurred and the work substantially completed, it seems to me they would have occupied a more favorable light in' a court of equity. I do not say that this apparent laches would close the door of a court of equity against them in a case free from doubt, but it requires the court to examine their claim somewhat more critically than it would otherwise be inclined to do.
The ordinances relating to this sewer were duly published in the official newspaper of the city of Portland. This of itself may not amount to technical notice to the plaintiffs of what the city was doing, and yet there is authority for holding that the members of a corporation are bound to take notice of its laws. (Inhabitants of Palmyra v. Marton, 25 Mo. 593.) But however this may be, it appears from appendix “A,” annexed to the plaintiffs’ amended complaint, that the viewers appointed by ordinance No. 5068 to estimate the proportionate share of the cost of said sewer, to be assessed to the several owners of property benefited, gave notice of their first stated meeting, which was on June 25,1887, at 6:30 o’clock p. m. of said day, by publication in the Daily News, the official paper of the city, at *464which time they.met and proceeded with their work, adjourning from day to day until the final completion of their labors. The object of this notice was to enable every person interested to be present and defend his rights before the viewers; to make such representations and statements before them as his interest might require or the facts justify, and if the law were improperly applied in any particular instance, the party injured had his remedy by writ of review to correct the same. (People ex rel. Citizen’s Gaslight Co. of the City of Brooklyn v. Board of Assessors of the City of Brooklyn, 39 N. Y. 81; Kennedy v. City of Troy, 77 N. Y. 493; Le Roy v. Mayor etc. 20 Johns. 430; 11 Am. Dec. 289; Heywood v. City of Buffalo, 14 N. Y. 534; Western R. R. Co. v. Nolan et al. Board of Assessors of the City of Albany, 48 N. Y. 513; Rhea v. Umatilla Co. 2 Or. 298; Poppleton v. Yamhill Co. 8 Or. 338; Oregon & W. M. Savings Bank v. Jordan, 16 Or. 113.) But it is objected that neither the charter nor ordinance expressly provides for notice, and that-, therefore, though notice may have been in fact given, the constitutional objection of want of notice is not met.
Sections 95, 96, 97, 98, and 99 of the charter all provide for and regulate notice in case of improvement of streets; and section 121, which authorizes sewers, provides, among other things, “and when the council shall direct the same (costs) to be assessed on the property directly benefited, such expense shall in every other respect be assessed and collected in the same manner as is provided in the case of street assessments.” The charter expressly provides for notice in case of street assessments, and section 121 makes the provisions applicable in case of sewers, where the expense is ordered by the council to be made a charge on the property directly benefited. In addition to this, section 12 of ordinance No. 5068, provides that the viewers shall hold stated meetings at the office of the auditor and clerk of said city, and all persons interested may appear before said viewers and be heard in the matter- of making said estimates.
I think it would be a reasonable construction of this ordinance to hold that the right to be heard implies that notice shall be given, and if this be so, the ordinance does provide for notice by *465necessary implication. That which is implied in a statute is as much a part of it as what is expressed. (Minard v. Douglas Co. 9 Or. 206.)
This view of the subject, it seems to ine, fully satisfies the constitutional requirements insisted upon by counsel for appellants. In Hildreth v. City of Lowell, 11 Gray, 345, the ordinance alone provided for notice, which was given, and this was held sufficient. And Williams v. Mayor etc. of Detroit, 2 Mich. 560, is to the same effect.
Lord, J., was for a rehearing.